Filed 3/17/21 P. v. Young CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B304813

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. BA384433)

          v.

 DESTINY YOUNG,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Stephen A. Marcus, Judge. Affirmed.
      Jonathan E. Demson, under appointment by the Court
 of Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters,
 Chief Assistant Attorney General, Susan Sullivan Pithey,
 Senior Assistant Attorney General, Charles S. Lee and John
Yang, Deputy Attorneys General, for Plaintiff and
Respondent.
               __________________________

      Defendant and appellant Destiny Young appeals from
the trial court’s postjudgment order denying her petition for
resentencing pursuant to Penal Code section 1170.951 and
Senate Bill No. 1437 (Senate Bill 1437). Section 1170.95
provides for vacatur of a murder conviction obtained under
the natural and probable consequences doctrine or the felony
murder theory of liability, if the defendant was not the
actual killer, did not intend to kill, and was not a major
participant in an underlying felony who acted with reckless
disregard for human life. (People v. Martinez (2019) 31
Cal.App.5th 719, 723.)
      In 2014, Young pleaded guilty to two counts of
voluntary manslaughter (§ 192, subd. (a)), three counts of
robbery (§ 211), and three counts of attempted robbery
(§§ 664/211). She was sentenced to an aggregate
determinate term of 25 years.
      Young filed a petition for resentencing pursuant to
section 1170.95 on February 11, 2019. The trial court
summarily denied the petition on the grounds that (1) Young
was ineligible for relief because she was convicted of
voluntary manslaughter, not murder, and (2) the facts of the
case showed as a matter of law that she aided and abetted

     1 All further statutory references are to the Penal Code
unless otherwise indicated.



                              2
the actual killer with the intent to kill and was a major
participant in the robberies who acted with reckless
indifference to human life.
       Young contends that section 1170.95 applies to
defendants like her, who accepted a plea offer in lieu of a
trial in which the defendant could have been convicted of
first or second degree murder, and that the exclusion of
defendants convicted of manslaughter would be a violation of
her rights to equal protection and due process under the law.
She further argues that the trial court’s summary denial of
her petition without issuing an order to show cause or
holding an evidentiary hearing was error and a violation of
her right to due process under the state and federal
constitutions.
       We affirm the trial court’s order because section
1170.95 authorizes relief only for defendants convicted of
murder, not voluntary manslaughter. We conclude that the
trial court did not err or violate Young’s right to due process
by summarily denying her petition, because she was
ineligible for relief as a matter of law.2




     2 Because we affirm on the basis that section 1170.95
does not apply to manslaughter convictions, we do not
address the trial court’s alternative denial of the petition
based upon its review of the record.



                              3
                       DISCUSSION

      As Young acknowledges, the trial court’s conclusion
that section 1170.95 does not apply to convictions for
manslaughter has been endorsed by several recent court of
appeal decisions. (People v. Harris (2021) 60 Cal.App.5th
557, 565–569 (Harris); People v. Paige (2020) 51 Cal.App.5th
194, 200–204 (Paige); People v. Sanchez (2020) 48
Cal.App.5th 914, 917–920 (Sanchez); People v. Turner (2020)
45 Cal.App.5th 428, 434–438; People v. Flores (2020) 44
Cal.App.5th 985, 992–997; People v. Cervantes (2020) 44
Cal.App.5th 884, 887 (Cervantes).) We agree with our sister
courts that “the language of the statute unequivocally
applies to murder convictions. There is no reference to the
crime of voluntary manslaughter. To be eligible to file a
petition under section 1170.95, a defendant must have a first
or second degree murder conviction. The plain language of
the statute is explicit; its scope is limited to murder
convictions. [Citation.] [¶] . . . The plain reading of the
statute is consistent with the legislative goal of Senate Bill
No. 1437 (2017–2018 Reg. Sess.). That bill was enacted to
correct the unfairness of the felony murder rule so that
murder convictions could be vacated by filing section 1170.95
petitions. [Citations.] The felony murder rule, however, is
not applicable to the crime of voluntary manslaughter.”
(Cervantes, supra, at p. 887.)
      The Legislature’s decision not to provide relief for
defendants convicted of manslaughter does not offend equal




                              4
protection principles. “[V]oluntary manslaughter, [is] a
different crime from murder, [and] carries a different
punishment. Normally ‘offenders who commit different
crimes are not similarly situated’ for equal protection
purposes. [Citation.] ‘[O]nly those persons who are
similarly situated are protected from invidiously disparate
treatment.’ [Citation.]” (Cervantes, supra, 44 Cal.App.5th at
p. 888; see also Harris, supra, 60 Cal.App.5th at pp. 569–
571; Paige, supra, 51 Cal.App.5th at pp. 205–206; Sanchez,
supra, 48 Cal.App.5th at pp. 920–921.)
      Nor does such an exclusion violate the right to due
process. “‘[S]ubstantive due process requires a rational
relationship between the objectives of a legislative
enactment and the methods chosen to achieve those
objectives.’ [Citation.] Here there was such a relationship.
The legislative goal was to eliminate the sentencing
disparity caused by the felony murder rule. That goal was
properly achieved by the section 1170.95 petition procedure
to vacate those murder convictions.” (Cervantes, supra, 44
Cal.App.5th at p. 889.)
      Here, the trial court properly denied relief because,
having pleaded no contest to manslaughter, Young is
ineligible for resentencing as a matter of law. Where a
determination of eligibility does not require an inquiry into
the underlying facts of the offenses, a trial court does not err
or offend constitutional principles by summarily denying a
petition pursuant to section 1170.95. (See People v. Smith
(2020) 49 Cal.App.5th 85, 92 [“If it is clear from the record of




                               5
conviction that the petitioner cannot establish eligibility as a
matter of law, the trial court may deny the petition.
[Citation.] If, however, a determination of eligibility
requires an assessment of the evidence concerning the
commission of the petitioner’s offense, the trial court must
appoint counsel and permit the filing of the submissions
contemplated by section 1170.95” (fn. omitted)].)

                       DISPOSITION

      The trial court’s order denying Young’s resentencing
petition pursuant to section 1170.95 is affirmed.



                  MOOR, J.

     We concur:




                  BAKER, Acting P. J.




                  KIM, J.




                               6